                        UNITED STATES DISTRICT COURT                         APR     i   B 2019
                       EASTERN DISTRICT OF KENTUCKY                               AT t,SHLANLl
                       NORTHERN DIVISION AT ASHLAND                            h:OBERT R. CARR
                                                                         C!..tHK U.S. DISTRICT COURT


                                            )
DOMINIQUE RASHAN DUDLEY,                    )
                                            )
         Plaintiff,                         )     Case No. 0:19-cv-00030-HRW
                                            )
V.                                          )
                                            )     MEMORANDUM OPINION
JAMES GREEN, et al.,                        )         AND ORDER
                                            )
         Defendants.                        )

                                  *** *** *** ***
         Dominique Dudley is an inmate at the Eastern Kentucky Correctional

Complex. Dudley has filed a prose civil rights complaint pursuant to 42 U.S.C. §

1983 [R. 1], and the Court has granted Dudley pauper status by separate order. [R.

8.] Pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A, this matter is now before the

Court for an initial screening. See Hill v. Lappin, 630 F.3d 478, 470-71 (6th Cir.

2010).

         At this stage of the proceedings, the Court affords Dudley's complaint a

forgiving construction, accepting all non-conclusory factual allegations as true and

liberally construing all legal claims in Dudley's favor. See Davis v. Prison Health

Servs., 679 F.3d 433, 437-38 (6th Cir. 2012). However, the Court must still

dismiss any claim that is frivolous or malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who is immune.

Hill, 630 F .3d at 4 70-71.

       Dudley's complaint sets forth a lengthy narrative of an incident that began

with alleged intimidation and threats towards Dudley by Correctional Officer

Kenneth Burnett. In short, the complaint claims that Burnett maliciously lied about

Dudley to other EKCC officers, which resulted in those officers using excessive

force to punish Dudley. The complaint then implies that, after that punishment was

inflicted on Dudley, EKCC officials realized the punishment was too harsh for

Dudley's actual behavior and colluded to change a write-up issued against Dudley

to make it appear as if their use of force was appropriate. [See R. 1.] Pursuant to 42

U.S.C. § 1983, the complaint brings Eighth Amendment and negligence claims

against five EKCC employees in their official capacities only. [Id. at 2-3.]

       Despite what the name of the claim may suggest, an "official capacity" claim

against a government employee is not a claim against the employee himself arising

out of his conduct as an employee. Instead, it is a claim directly against the state or

local agency which employs him. See, e.g., Lambert v. Hartman, 517 F .3d 433, 439-

40 (6th Cir. 2008); Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (explaining

that "individual capacity" suits impose personal liability upon government officials

but that "individuals sued in their official capacities stand in the shoes of the entity

they represent"). Accordingly, Dudley's claims against the five defendants in their


                                           2
official capacities are actually claims against the Commonwealth of Kentucky, as

the EKCC is a Kentucky Department of Corrections facility.

      A municipality-or, in this case, the Commonwealth-is liable under 42

U.S.C. § 1983 "only if the challenged conduct occurs pursuant to a municipality's

official policy, such that the municipality's promulgation or adoption of the policy

can be said to have caused one of its employees to violate the plaintiffs

constitutional rights." D'Ambrosia v. Marino, 747 F.3d 378, 386 (6th Cir. 2014)

(internal quotation marks omitted) (citing Monell v. Dept. ofSocial Servs., 436 U.S.

658 (1978). In this case, Dudley makes no allegation that the five defendants were

acting pursuant to either a formal policy or informal custom of the Commonwealth.

      Indeed, although Dudley's complaint suggests all five defendants were acting

via some sort of collusion to inflict and/or cover up the use of force against Dudley,

Dudley never alleges that EKCC consistently abides by a policy of inflicting

excessive force upon inmates or of falsifying write-ups to justify questionable

events.     And the complaint never claims that the Kentucky Department of

Corrections is responsible somehow for the events described therein. The complaint,

therefore, fails to state a claim against the defendants in their official capacities.

          The Court notes that if the complaint named the defendants in their

individual capacities, at least some of the allegations may have survived the Court's

initial screening under 28 U.S.C. §§ 1915(e)(2) and 1915A. But, here, Dudley


                                            3
affirmatively indicated that he wished to sue the five defendants in their official

capacities only. [R. 1 at 2-3.] Accordingly, dismissal upon screening is warranted.

      For the foregoing reasons, the Court hereby ORDERS as follows:

      1.    Dudley's complaint is DISMISSED for failure to state a claim upon

which relief may be granted;

      2.   Judgment shall be entered contemporaneously herewith; and

      3.   This matter is CLOSED and STRICKEN from the Court's active docket.

      This the ~ y of April, 2019.


                                                       Signed By:
                                                       Henry   R.   Wilhoit, Jr.
                                                       United States District Judgei




                                         4
